PD-1277-14
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                               Transmitted 12/26/2014 3:34:29 PM
                                                                 Accepted 12/29/2014 7:57:40 AM
                                                                                    ABEL ACOSTA
                 COURT OF CRIMINAL APPEALS OF              TEXAS                            CLERK
                           AUSTIN, TEXAS

                                 NO. PD-1277-14
                                                                           December 29, 2014
                     APPEAL COURT NO. 08-12-00261-CR
                    TRIAL COURT NO. 20050C17647-CC7-1

THE STATE OF TEXAS,                      *
         Respondent,                     *
                                         *
VS.                                      *
                                         *
JUAN CARLOS REYES                        *
        Petitioner.                      *


                   MOTION FOR AN EXTENSION
       OF TIME TO FILE PETITIONER’S BRIEF ON THE MERITS

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW, the Petitioner, Juan Carlos Reyes, and files this first motion for

an extension of time to file Petitioner’s Brief on the Merits. Petitioner would show

the Court the following:

      (a)   Undersigned counsel believed that he had a period of time after the due
            date of December 19, 2014 to file his first motion for an extension of
            time to file his brief. Because of his heavy workload and through
            oversight, undersigned counsel did not realize that he needed to file his
            first motions to extend time to file brief on or before the due date of the
            brief. Accordingly, undersigned counsel, through mistake and oversight,
            did not realize that he was late in filing this first motion to extend time
            to file his brief with this Court.


                                      Page -1
     (b)    Complicating matters is the heavy workload that undersigned counsel
           had over the previous month. One of the projects he was working on a
           Petition for Writ of Certiorari which was filed with the United States
           Supreme Court on December 18, 2014 in a case styled Luis Salazar v.
           William Sanders and Patricia Sanders. The preparation of this petition
           took considerable time.

     (b)   The Petitioner’s brief petition for discretionary review was due on
           December 19, 2014.

     (c)   This is the Petitioner’s first request for extension of time.

     (d)   This extension is requested for five (7) days, until December 26, 2014.

                                    PRAYER

     WHEREFORE, Petitioner prays that his extension request will be granted until

December 26, 2014

                                      Respectfully submitted,

                                         /s/ James D. Lucas
                                      JAMES D. LUCAS
                                      Attorney for Petitioner
                                      2316 Montana Avenue
                                      El Paso, Texas 79903
                                      Tel: (915) 532-8811
                                      Fax: (915) 532-8807
                                      SBN 12658300
                                      jlucas2@elp.rr.com




                                      Page -2
                              CERTIFICATE OF SERVICE

      I, James D. Lucas, hereby certify that on the 26th of December , 2014, a true and

correct amended copy of the foregoing instrument was delivered to the below-named

individuals by electronic means:

Lily M . Strout
Asst. District Attorney
El Paso County Courthouse
500 E. San Antonio, Room 201
El Paso, Texas 79901
tdarnold@ e[county.com

State Prosecuting Attorney
P.O. Box 12405
Austin, Texas 78711
inform ation@ spa.texas.gov


      Dated this 26th day of December, 2014.




                                                   /s/   Jam es D . Lucas
                                                 JAM ES D. LUCAS




                                       Page -3